Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 May 2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the finger groove in the bottom chord including the first and second elongated web members only with the web members not abutting each other per claim 52 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 52 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 52, lines 13-14, the recitation “at least one second elongated web member of said two elongated web members” renders the claim indefinite because it is unclear if the recitation is referring to the second elongated web member of claim 18 or is the claim is reciting an additional second elongated web member. 
Regarding claim 52, lines 22-23, it is unclear how the finger groove includes both of the first and second elongated members, only the first and second elongated members, but yet the first and second elongated members do not abut one another. The claims in combination with the teachings of the disclosure do not appear to show this embodiment and it is unclear how it is possible in the confines of what is disclosed.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE to Dehne in view of US 2,780,842 to Hess.


    PNG
    media_image1.png
    171
    691
    media_image1.png
    Greyscale

Regarding claim 18, Dehne discloses a glued timber truss comprising a top chord (1), a bottom chord (2), and a plurality of pairs of elongated web members therebetween (See Figure above), and a bottom chord joint (6/7 at 2) having at least one finger groove (7), said plurality of pairs of elongated web members each having at least one finger (6) being located in a row (Fig.5) along the length of the chord, wherein said plurality of pairs of elongated web members extend from the finger groove and run from the bottom chord to the top chord (Fig.4), wherein said plurality of elongated web members are adhesively connected (Paragraph [0015], lines 107-108) to the bottom chord by said bottom chord joint, and wherein each pair of said plurality of pairs of elongated web members has two sides, a proximal side (bottoms of 9) closer to the bottom chord, and a distal side (top of 9) on the opposite side of the bottom chord; wherein a first elongated web member of at least one of said pairs of elongated web members has one end cut substantially parallel to the bottom chord on its distal side making a peak end and an angle less than 90 degrees with regard to the distal side with at least one finger in said one end cut and a matching finger in the bottom chord (web member 9 cut in the configuration of 4 of Fig.1); 2869LT:11309:545303:1:ALEXANDRIAwherein at least one second elongated web member of at least one pair of said pairs of elongated web members has the same shape in a lower end as the first elongated web member of said at least one pair of said pairs of elongated web members (web members have the same bottom configuration); wherein the first elongated web member and the second elongated web member in each pair of said plurality of elongated web members are connected to the chords in such a manner that the first and second elongated members do not abut each other on the chords (web members 9 are spaced from one another); wherein a mortise finger routing in the bottom chord has a depth (depth of 7) that is about half chord depth (7, Fig.4); and wherein the first elongated web member acts as a tension web in a joist end (web members act in tension and compression along the chords).  
Dehne does not disclose specifically wherein the routing has a depth greater than half of the chord depth.
Hess discloses routing the grooves (mortises of Fig.2 which accept tenons 4) of the chord joints with a depth greater than half of the depth of the chord (Fig.2, 5, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention top have routed the grooves in the chords of Dehne beyond half of the chord depth as taught Hess so to provide a more secure connection within the chord joint. Providing a deeper routing, ensures more surface contact between the web members and the chord and also provides more surface for adhesives and glues between the structural members.

Claims 18, 23, 49, 57, and 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over US to Borges in view of US 2,780,842 to Hess.


    PNG
    media_image2.png
    198
    478
    media_image2.png
    Greyscale

Regarding claim 18, Borges discloses a timber truss comprising a top chord (9), a bottom chord (10), and a plurality of pairs of elongated web members (11, See Figure above) therebetween, and a bottom chord joint (where 11 is inserted into 13) having at least one finger groove (13), said plurality of pairs of elongated web members each having at least one finger (bottom edge of 11) being located in a row along the length of the chord (Fig.1 and Fig.6), wherein said plurality of pairs of elongated web members extend from the finger groove and run from the bottom chord to the top chord (Fig.6), and wherein each pair of said plurality of pairs of elongated web members has two sides (top and bottom), a proximal side closer to the bottom chord (bottom of 11), and a distal side on the opposite side of the bottom chord (top of 11); wherein a first elongated web member of at least one of said pairs of elongated web members has one end cut substantially parallel to the bottom chord on its distal side making a peak end and an angle less than 90 degrees with regard to the distal side with at least one finger in said one end cut and a matching finger in the bottom chord (top of 11, cut forms angled edge which is less than 90 degrees); 2869LT:11309:545303:1:ALEXANDRIAwherein at least one second elongated web member of at least one pair of said pairs of elongated web members has the same shape in a lower end as the first elongated web member of said at least one pair of said pairs of elongated web members (lower portions of 11 are the same); wherein the first elongated web member and the second elongated web member in each pair of said plurality of elongated web members are connected to the chords in such a manner that the first and second elongated members do not abut each other on the chords (web members 11 shown in Figure above are spaced from one another); wherein a mortise finger routing in the bottom chord has a depth that is greater than half chord depth (routing has a depth equal to the depth of the chord); and wherein the first elongated web member acts as a tension web in a joist end (web members 11 are in tension and compression along the length of the chord).  
Borges does not disclose wherein the web members are adhesively connected to the bottom chord by the chord joint.
Hess discloses wherein web members are adhesively connected to the bottom chord by the chord joint (Column 2, lines 60-65).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided an adhesive as taught by Hess within the chord joints of Borges in order to effectively secure the web members to the chords such that the web members do not move or slide within the routings and the chord joints of the chords. It is notoriously well known to use adhesives when building composite structural elements from wood materials.
Regarding claims 23 and 57, Borges discloses wherein the truss includes at least one reinforcing web (opposite 11 or web members 12) fitted between the top and bottom chords with finger joints with their own chord routing at both ends of the reinforcing web (routings 13) and no other webs are fitted in the said chord routings (Fig.1), and wherein said at least one reinforcing web is fitted by the side of one web of the truss to form two overlapping webs having an X-pattern (Fig.2, 6, and 8), wherein said at least one reinforcing web is used to strengthen the top chord or the bottom chord (additional web members secured between the chords will strengthen the chords); and wherein the reinforcing web has a joint to the top chord and to the bottom chord (Fig. 1 and 6).  
Regarding claims 49 and 58, wherein the first elongated web member is mounted to extend to the top chord (Fig.2) and at least partly above (11 extends above 16) a top chord support (16) of the truss.  

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claims 23 and 49 be found allowable, claims 57 and 58 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant’s arguments with respect to claim(s) 18, 23, 49, 52, 57, and 58 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635